            Case 1:19-cr-10080-NMG Document 710 Filed 12/24/19 Page 1 of 4



                                       UNITED STATES DISTRICT COURT
                                        DISTRICT OF MASSACHUSETTS

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
UNITED STATES OF AMERICA,                                      :

                               Plaintiff,                     :    Criminal Action
                                                                   No. 19-cr-10080-NMG
          v.                                                  :

DAVID SIDOO, et al.,                                          :

                               Defendants.                     :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                  MARCI PALATELLA’S MOTION TO PERMIT SPECIFIC
               AND LIMITED INTERNATIONAL BUSINESS TRAVEL TO JAPAN

           Defendant Marci Palatella, by and through undersigned counsel, hereby respectfully

moves this Court to permit her to attend business meetings in Japan between January 5, 2020 and

January 17, 2020. Palatella has frequently traveled to Japan over the years for meetings that are

necessary to conduct her business and requests permission to do so now.

          On March 29, 2019, Palatella appeared in this Court in response to a complaint charging

her with one count of conspiracy to commit mail fraud and honest services mail fraud. The Court

released Palatella and set conditions that required her to surrender her passport to Pretrial Services,

which she did. The Court restricted Palatella’s travel to the United States with leave to seek

international travel at the discretion of the Court. See United States v. Palatella,

19-MJ-06087-MPK, ECF No. 267 (March 29, 2019). On April 9, 2019, Palatella was subject to a

Second Superseding Indictment in the above-captioned matter. (ECF No. 314.) On October 22,

2019, Palatella was subject to a Third Superseding Indictment in the above-captioned matter. (ECF

No. 610.)
         Case 1:19-cr-10080-NMG Document 710 Filed 12/24/19 Page 2 of 4



       This Court previously granted Ms. Palatella’s motion requesting leave for international

business travel in April 2019 (ECF No. 364); August 2019 (ECF No. 517); and November 2019

(ECF No. 650), and has granted similar motions requesting modifications to conditions of release

or leave for international business travel made by other defendants in this matter. See, e.g., id. at

ECF Nos. 290 (April 3, 2019); 324 (April 12, 2019); 379 (May 2, 2019); and 494 (July 24, 2019);

555 (September 13, 2019); 585 (October 17, 2019).

       Palatella owns and operates an international liquor distribution company, and a part of her

business requires her to travel to Asia. For the past several years, Palatella has made necessary

trips to Japan for business meetings. Palatella would like to schedule travel to Japan for meetings,

to conduct market surveys, and to present new products. She will travel from San Francisco to

Tokyo, and will return from Tokyo to San Francisco using the same route. While in Japan,

Palatella may take day trips from Tokyo to several cities within Japan to conduct her work and

meetings. Palatella’s personal attendance at these meetings is expected and necessary to the

continued success of her business.

       Palatella does not present any flight or dangerousness risk. She has lived in the San

Francisco Bay Area for over 40 years and currently owns a home in Hillsborough. Palatella also

has a husband and two sons, one of whom has special needs and needs constant care, living in

California. Should the Court permit Palatella to travel, she is fully aware of her obligations to

remain at all times accessible to Pretrial Services, to report to Pretrial Services on her specific

whereabouts by providing an itinerary of her flights, a list of any cities she will travel to, and the

specific hotel that she will be staying at while in Tokyo, and to abide by whatever other conditions




                                                  2
           Case 1:19-cr-10080-NMG Document 710 Filed 12/24/19 Page 3 of 4



are set by this Court. Palatella engaged in three prior international trips pursuant to leave of this

Court.1

          For the forgoing reasons, Palatella respectfully requests that she be permitted to attend

business meetings in Japan between January 5, 2020 and January 17, 2020. Palatella’s

understanding is that her passport is currently with Pretrial Services Office in the Northern District

of California. If Palatella’s understanding is incorrect, if the Court permits Palatella to travel,

Palatella also respectfully requests that the Court allows the transfer of Palatella’s passport from

the Pretrial Services Office for the District of Massachusetts to the Pretrial Services Office for the

Northern District of California, and permits the temporary return of Palatella’s passport by Pretrial

Services. Palatella or her assistant Valerie Zahn will pick up her passport from the Pretrial Services

Office for the Northern District of California, and after the approved travel concludes, Palatella or

her assistant will promptly return her passport to Pretrial Services for the Northern District of

California.

                             LOCAL RULE 7.1(A)(2) CERTIFICATION

          The undersigned counsel conferred with counsel for the government and the government

takes no position on this motion. Pretrial Services for the Northern District of California has not

taken a position on this motion other than to instruct Palatella to file a motion with this Court.




1
        During her court approved travel, she faithfully abided by all court appointed conditions and returned as
scheduled from her overseas trip.

                                                         3
         Case 1:19-cr-10080-NMG Document 710 Filed 12/24/19 Page 4 of 4



Dated: December 24, 2019                                       Respectfully submitted,
       Boston, Massachusetts

                                                               /s/ Michael K. Loucks
                                                               Michael K. Loucks (BBO #305520)
                                                               SKADDEN, ARPS, SLATE,
                                                                  MEAGHER & FLOM LLP
                                                               500 Boylston Street
                                                               Boston, Massachusetts 02116
                                                               (617) 573-4800
                                                               michael.loucks@skadden.com

                                                               Jack P. DiCanio (pro hac vice)
                                                               Allen J. Ruby (pro hac vice)
                                                               SKADDEN, ARPS, SLATE,
                                                                  MEAGHER & FLOM LLP
           CERTIFICATE OF SERVICE                              525 University Avenue
                                                               Palo Alto, California 94301
            I, Michael K. Loucks, hereby certify that          (650) 470-4500
  this document filed through the CM/ECF system                jack.dicanio@skadden.com
  will be sent electronically to the registered
  participants as identified on the Notice of Electronic       allen.ruby@skadden.com
  Filing and paper copies will be sent to those
  indicated as non-registered participants, if any, on         Counsel for Defendant
  December 24, 2019.                                           Marci Palatella
  Dated: December 24, 2019 /s/ Michael K. Loucks
                           Michael K. Loucks




                                                           4
